DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Brown on January 7, 2021.

The application has been amended as follows: 

Amend claim 1, line 1 as follows:
“A microneedle device 
Amend claim 1, line 15 as follows:
“whereupon applying said device to [[the]] skin with pressure upon said cap…”
Cancel claims 5, 6, 7, 15, and 16
Amend claim 8, line 1 as follows:
“A microneedle device 
Amend claim 8, line 17 as follows:
“whereupon applying said device to [[the]] skin with pressure…”
Reasons for Allowance
	Claims 1, 3, 4, 8, 9, 11-14, 17, and 18 are allowed over the prior art of record.
The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed microneedle device.  
	The closest prior art of record is Tokumoto (US 20130072874).  
Regarding independent claims 1 and 8, Tokumoto fails to teach among all the limitations or render obvious a film which does not comprise bioactive agents/active pharmaceutical ingredients and a length of microneedle penetrates the film, in combination with the total structure and function as claimed.  Instead, Tokumoto explicitly discloses that the film (coating 5 in fig. 2) is comprised of active ingredients (paragraph 52) and a person with ordinary skill in the art would not be motivated to modify the film of Tokumoto to not have bioactive agents/active pharmaceutical ingredients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783              
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783